Citation Nr: 0533739	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  95-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a scar as a residual 
of a left foot injury, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1960 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 determination that denied a 
rating in excess of 10 percent for residuals of left foot 
injury (consisting only of a scar).  A notice of disagreement 
(NOD) was received in November 1994.  A statement of the case 
(SOC) was issued in December 1994.  A substantive appeal was 
received from the veteran in September 1995.  In April 1996, 
the veteran testified during a hearing before RO personnel; a 
transcript of that hearing is of record.

In June 1999, the Board remanded the matter on appeal to the 
RO to arrange for the veteran to present testimony before a 
Member of the Board (Veterans Law Judge) at the RO.  In 
November 2003, the veteran failed to report to the scheduled 
hearing. 

In February 2004, the Board remanded this matter to the RO 
for development and due process reasons.  After accomplishing 
further action, the RO continued the denial of the claim (as 
reflected by the January 2005 Supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.  

As noted in the February 2004 remand, the RO addressed the 
issue whether a prior rating decision was clearly and 
unmistakably erroneous in December 1999.  The RO provided the 
veteran notice of this decision in January 2000.  In February 
2003, the veteran was awarded an additional 10 percent rating 
for left foot post-traumatic neuropathy and neuralgia.  The 
veteran was notified of this decision that month.  As the 
veteran has not appealed either decision, neither of the 
aforementioned issues is now before the Board.  Hence, the 
appeal is limited to that set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's residual scar that extends from the dorsal 
to posterior toe web of the third inner space of the left 
foot is painful on examination and less than two inches in 
length.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a scar, 
as a residual of a left foot injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (as in effect prior to and since 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for an increase 
rating for a scar as a residual of a left foot injury has 
been accomplished.  

Through July 2002 and February 2004 notice letters, a 
December 1994 SOC, as well as May 1996, May 1997, October 
1998, May 2000, February 2003 and January 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2002 and February 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran provide the RO 
with any evidence or information in his possession pertaining 
to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in connection with the claims herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the November 1994 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, with respect to the matter herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that each claim 
was fully developed and re-adjudicated after notice was 
provided.  As indicated above, the December 1994 SOC, as well 
as May 1996, May 1997, October 1998, May 2000, February 2003 
and January 2005 SSOCs notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to the claim.  
Furthermore, in the July 2002 and February 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claim.  After the notice 
letters, SOC, and SSOCs, the veteran was afforded an 
opportunity to respond.  The veteran did not respond to the 
several attempts to obtain any of his private medical 
records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are reports 
of VA examinations and the transcript of the veteran's RO 
hearing.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for increased rating for a scar as a 
residual of a left foot injury that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

As a final point, the Board notes that further remand of this 
matter, in light of the RO's noncompliance with one of the 
prior remand instructions, does not necessitate another 
remand.  

The veteran failed to appear for a VA examination scheduled 
for November 3, 2004, but the claims file does not contain a 
copy of the actual notice to the veteran scheduling that 
examination, as requested by the Board in the February 2004 
remand.  Nevertheless, in its Informal Hearing Presentation, 
the veteran's representative acknowledges that the notice 
appears to have been provided by the VA Medical Center (VAMC) 
on September 29, 2004.  The record also reflects that the RO 
had separately notified the veteran, on September 30, 2004, 
that an examination was to have been scheduled.  In addition, 
after the veteran failed to appear for the November 3, 2004 
examination, the RO, in correspondence dated March 5, 2005, 
informed the veteran that he failed to appear for the 
scheduled examination and, additionally, provided him another 
opportunity to schedule an examination.  He did not respond.  

While, generally, failure to follow the Board's prior remand 
instructions-here, to associate with the claims file the 
notice of the date and time of the examination from the 
VAMC-would result in another remand (see Stegall v. West, 11 
Vet. App. 268, 271 (1998)), further remand is not warranted 
where, as here, the veteran is not shown to be prejudiced by 
the RO's omission.  The RO reasonably attempted to satisfy 
the prior objective of the remand, neither the veteran nor 
his representative has alleged non-receipt of either the 
notice of the scheduled examination or the RO's follow-up 
correspondence, and, as indicated below, the Board is 
adjudicating the claim on the basis of medical evidence 
pertinent to the disability under consideration that is 
already of record.  As the Board is not denying the claim 
solely based on the veteran's failure to report to the 
scheduled examination (see 38 C.F.R. § 3.655(b)), the RO's 
omission does not affect the outcome of the claim on appeal.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Factual Background

Service medical records from January 1961 reflect that the 
veteran had been loading milk aboard a roller conveyor when 
the conveyor slipped causing him injury.  He sustained a deep 
through and through laceration in the web between the large 
and second toe on the left foot.  There was no bone or nerve 
injury.  

On VA examination of October 1994, the veteran reported that 
he sustained a foot injury in service when a steel roller, 
weighing 50 to 60 pounds had fallen on his foot.  Examination 
of the scar showed a scar between the 3rd and 4th toe in the 
web space and extending to the plantar surface of the foot.  
It was described as about one inch in length.  Marked 
tenderness over the scar area was appreciated.

During the veteran's April 1996 RO hearing, the veteran 
testified that he worked as a firefighter until he bought 
into their retirement system and retired early.  He claimed 
that he had taken sick leave when he worked for the fire 
department, but he didn't tell anyone about his foot.  He 
testified that he took regular early retirement rather than 
disability retirement.  He, nevertheless, claimed that it was 
because of his left foot disability.  After retirement, he 
owned and currently operates a card store and comic book 
store.  He has an employee working for him and works at his 
leisure.  He claimed that being on his feet a lot cause 
caused his foot problems to worsen. 


On VA examination in December 1997, the veteran reported that 
the scar was then tender to the touch with a continuous 
burning sensation in the scarred region.  On physical 
examination, a 0.5 centimeter round scar just superior to the 
third toe web space on the left foot was visualized.  The 
scar was described as entering into the left third interspace 
and onto the left plantar surface.  The scar measured 0.2 
centimeter x 0.7 centimeter in length on the plantar surface 
but was barely perceptible.  However, the scar on the plantar 
surface was significantly indurated.  

On VA examination in July 2002, the veteran reported less 
pain in his foot as he got older.  He claimed that his foot 
did affect his former job as a fireman, limiting him to 
driving the truck and not being able to go up and down 
ladders.  The scar was noted in the third left interspace, 
starting at the top of the foot and extending through the 
inner space and to the plantar surface.  In terms of 
measurement, the scar was described as 10 millimeters along 
the top, going through the inner space, which is about 5 
millimeters and extends through 30 millimeters on the bottom.  
There was no redness, but there was pain to palpation , 
especially in the inner space.  There was pain on palpation 
on the dorsal and plantar surface.  The examiner noted that 
the veteran kept his weight off of his toes.  The examiner 
was asked to address the injury to the first web as well as 
scars on other parts of his feet.  The examiner responded 
that the only inner space affected was the third inner space, 
which has only one scar and there were no other scars or 
other painful areas on the veteran's foot.


III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Since November 1979, the veteran's scar as a residual of foot 
injury has been rated under Diagnostic Code 7804, pursuant to 
which superficial scars that are tender and painful on 
objective demonstration were rated.  .

During the pendency of the veteran's claim and appeal, VA 
revised the criteria for rating skin disabilities, including 
scars, effective August 30, 2002.  67 Fed. Reg. 49,590 (July 
31, 2002).  As there is no indication that the revised 
criteria are intended to have retroactive effect, VA has a 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the revised 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

In this case, the RO has considered the claim under the 
former and revised applicable criteria, and has given the 
veteran notice of the revised criteria (see July 2005 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable criteria.

The Board notes, initially, that the rating criteria under 
Diagnostic Code 7804 have remained, essentially, unchanged.  
Both before and after August 30, 2002, Diagnostic Code 7804 
only provided for assignment of a 10 percent rating-
formerly, for superficial scars that are tender and painful 
on objective demonstration, and, currently, for superficial 
scars that are painful on examination.  Here, such criteria 
appears to contemplate the level of impairment of the scar 
under consideration, which has been shown to be painful on 
examination.

However, to give the veteran every consideration in 
connection with the current appeal, the Board has considered 
the applicability of alternative diagnostic codes for 
evaluating the veteran's scar.  Under the former applicable 
criteria, ratings greater than 10 percent were assignable for 
disfiguring scars of the head or neck, or for burn scars, or 
for scars resulting in limitation of function.  See 
Diagnostic Codes 7800, 7801 and 7805, respectively (as in 
effect prior to August 30, 2002).  Under the revised 
criteria, ratings higher than 10 percent are assignable for 
disfiguring scars of the head or neck, for scars on other 
areas that are deep or cause limited motion and exceed 12 
square inches, or scars that result in limitation of 
function.  See Diagnostic Codes 7800, 7801 and 7805, 
respectively (as in effect since August 30, 2002.).  Here, 
however, the only evidence available to the Board for 
evaluation purposes reveals only that the veteran's residual 
scar, which extends from the dorsal to posterior toe web of 
the third inner space of the left foot, is less than two 
inches in length.  This evidence does not support the 
assignment of any higher rating under either the former or 
revised applicable criteria.

Moreover, the Board points out that efforts to obtain 
additional medical evidence, including a medical 
determination of the affected area, to facilitate evaluation 
under the revised rating criteria have been unsuccessful.  In 
this regard, the Board notes the two prior remands and 
attempted development to obtain more contemporaneous evidence 
(to include private medical records and current examination 
results).  While such evidence may have elicited the medical 
findings needed to support the assignment of a higher rating, 
the veteran has not cooperated with any of VA's efforts to 
further develop the record.  The Board emphasizes that the 
duty to assist is not a one-way street, and that the veteran 
must cooperate with the VA's attempts to assist him.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 
veteran has not done so here, the Board has not other choice 
but to consider the evidence on the basis of the evidence 
already of record, which, as noted above, does not support 
the claim for a higher rating.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  The Board also 
finds that there is no showing that the veteran's residual 
scar has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (cited to in the September 1998 SSOC).  
There is no showing that the veteran's residual scar, alone, 
has resulted in marked interference with employment (i.e. 
beyond that contemplated in the assigned 10 percent rating); 
in fact, the record reflects that the veteran stopped working 
as a fireman due to regular retirement, rather than 
disability, and he still is apparently engaged in operating 
some store(s).  Moreover, the service connected scar has not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render inadequate the application of the regular 
schedular standards.  In the absence of objective evidence of 
such factors as outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Under these circumstances, the claim on appeal must be 
denied.  In reaching this conclusion, .  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as competent evidence simply does not 
support the claim for increase, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

A rating in excess of 10 percent for a scar as a residual of 
a left foot injury is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


